Citation Nr: 0001885	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-19 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a semi-
hemilaminectomy with removal of L5-S1 herniated nucleus 
pulposus on the left side, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to March 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO) which granted an increased rating to 40 percent for the 
veteran's service-connected low back disorder.  The veteran 
filed a timely notice of disagreement, and was issued a 
statement of the case in April 1997.  The RO received his 
substantive appeal in June 1997.  The veteran and his sister 
thereafter presented testimony at a personal hearing held by 
the undersigned Member of the Board at the local VARO in 
September 1999.  At the conclusion of this hearing, the 
veteran submitted 4 pages of medical evidence, with a waiver 
of initial RO consideration, pursuant to the strictures of 38 
C.F.R. § 20.1304 (1999).

Additionally, the Board notes that a claim for a total rating 
based on individual unemployability due to service-connected 
disability must be inferred from the evidence of record.  See 
Dinsay v. Brown, 9 Vet. App. 79, 85 (1996).  Since this issue 
has not been properly developed for appellate review by the 
Board, and is not inextricably intertwined with the issue on 
appeal, it is hereby referred to the RO for appropriate 
action.  See Kellar v. Brown, 6 Vet. App. 157 (1994).


REMAND

The veteran's claim of entitlement to a disability rating in 
excess of 40 percent for residuals of a semi-hemilaminectomy 
with removal of L5-S1 herniated nucleus pulposus on the left 
side is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  Generally, a claim for an increased 
evaluation is considered to be well grounded.  A claim that a 
condition has become more severe is well grounded where the 
condition was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Consequently, examinations by specialists are recommended in 
those cases which present a complicated disability picture.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

In the instant case, the veteran was last afforded VA 
examination in September 1997.  At that time, the veteran 
indicated he used to take Aspirin for his back pain, but he 
has found that it upsets his stomach; however, he is able to 
take buffered aspirin such as Bufferin or Advil.  The veteran 
indicated that three to four Bufferin or Advil is the best 
thing he knows of to relieve his pain; however, he tries not 
take this medicine every day as he tries to avoid medicines 
as much as possible.  He noted that he had been hospitalized 
in May 1997 because of symptomatology related to his back.  
The veteran indicated that he was not able to take 
medications with Codeine.  With this factual background, the 
examiner undertook a physical examination of the veteran.  
The diagnostic impression was that the veteran suffered a 
herniated disc during his combat service in Vietnam.  He was 
treated at that time with hemilaminectomy in 1969 with a 
satisfactory initial result.  Over the years, he has had 
lower back pain that has gradually worsened to the point that 
he has lost time from work due to occasional flare-ups.

By supplemental statement of the case issued in January 1998, 
the RO denied entitlement to an increased disability 
evaluation finding that the schedular criteria for a 60 
percent rating were not met.

In March 1998, however, the veteran submitted a statement 
essentially requesting 
re-examination in March 1998.  He indicated that the 
September 1997 VA examination was after his kidney stone 
attack in June 1997 (during the VA examination he stated that 
the hospitalization was for a flare-up of his back).  He 
noted that he was taking muscle relaxers, prescribed by his 
private physician, before and after his lipotripsey [sic] 
(the procedure was probably a lithotripsy).  He stated that 
he told the VA doctor that he had been taking pain killers, 
but he could not think of names at that time, except for 
Advil.  The veteran believed that these pills, i.e. muscle 
relaxers, influenced his tests on examination.

In view of the foregoing, the Board finds that duty to assist 
the veteran in the development of his claim has not been 
fulfilled.  As a preliminary matter, the Board observes that 
medical records pertaining to the veteran's hospitalization 
in 1997 are not of record and there has been no attempt to 
assist the veteran in obtaining them for purposes of the 
present action.  See Green, supra.  Moreover, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has stated that when the 
pertinent disorder is subject to fluctuations, the VA's duty 
to assist includes an adequate examination conducted during 
an active stage of the disorder.  Ardison v. Brown, 6 Vet. 
App 405 (1994).  If the veteran was, in fact, taking 
prescribed muscle relaxers at the time of the September 1997 
VA examination, his low back disorder was not in its 'active' 
stage at that time.  Clearly, re-examination of the veteran 
is necessary.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:



1.  The RO should afford the veteran an 
opportunity to list the names and address 
of any private medical providers that 
treated him since 1996, to include those 
medical providers involved with his 
hospitalization in 1997.  The veteran 
should also provide information as to the 
locations of any VA medical facilities 
that have treated him for the same.  The 
RO should obtain appropriate Medical 
Records Release Forms from the veteran so 
that VA may assist him in obtaining these 
records.

2.  The RO should then contact the listed 
medical providers and VA medical 
facilities, and request that they provide 
legible copies of all of the veteran's 
treatment records and hospital reports, 
including x-rays, laboratory tests and/or 
special studies performed.  These records 
should then be associated with the claims 
folder.

3.  Once the above-requested information 
has been ascertained positive or 
negative, the RO should also schedule the 
veteran for a VA orthopedic examination 
in order to determine the current extent 
of his service-connected residuals of a 
semi-hemilaminectomy with removal of L5-
S1 herniated nucleus pulposus on the left 
side.  The veteran's claims folder must 
also be made available to and 
independently reviewed by this examiner 
prior to examination of the veteran.  X-
rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.  The examiner must provide 
a thorough description of the veteran's 
service-connected low back disorder, 
including complete ranges of motion 
studies of the lumbar spine.  In 
addition, the examiner must render 
objective clinical findings concerning 
the severity of the veteran's service-
connected low back disorder, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if present.  
If the veteran is taking prescribed 
medications at that time, the examiner 
should list them and describe what 
affect, if any, they have on the 
pertinent findings.  The examiner must 
then render an opinion concerning the 
effect of the veteran's service-connected 
residuals of a semi-hemilaminectomy with 
removal of L5-S1 herniated nucleus 
pulposus on the left side on his ordinary 
activity and his ability to procure and 
maintain employment.  The examination 
report should also reconcile the 
veteran's complaints of low back pain 
with the objective findings on 
examination.  This examination report 
should also be associated with the 
veteran's claims folder.

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claim of entitlement to an 
increased disability rating for residuals 
of a semi-hemilaminectomy with removal of 
L5-S1 herniated nucleus pulposus on the 
left side.  In particular, the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (1999), as 
described by the Court in DeLuca, 8 Vet. 
App, at 204, 205 and 208, must be 
considered, as well as the 
appropriateness of referral to the Under 
Secretary for Benefits or the Director of 
the Compensation or Pension Service for 
consideration pursuant to 38 U.S.C.A. 
§ 3.321(b)(1) (1999).

6.  If the determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


